Title: To Thomas Jefferson from Hammuda Pasha, Bey of Tunis, 15 April 1801
From: Pasha, Hammuda
To: Jefferson, Thomas



Mr. President
At Bardo of Tunis the 2d. of the moon Haggia, of the year Egira 1215, and the 15 April 1801

Altho’ I have charged the worthy and zealous Consul of your nation, the Sieur William Eaton, to acquaint you with a proposition, which I have found myself under the absolute necessity of making to him, I have nevertheless determined to apply directly to you about it by these presents, in order that I might at the same time procure for myself the pleasure of reiterating to you the assurance of the continuance of my esteem and my friendship.
After the request I formerly made for forty cannon of different calibres, the present circumstances in which I find myself require that I should procure 24 pounders, of which I have the most pressing need. I should therefore wish that you would cause them to be sent to me as soon as possible, in case you should not, on the receipt of the present, have sent the first to me. If finally they should have been already sent away, I expect, Mr. President, as a real proof of your friendship, for which I shall be infinitely obliged to you, that you will furnish and convey to me forty other pieces, all of the calibre above mentioned.
This request will not appear in the least extraordinary to you, when you consider the very moderate and very friendly manner in which, differently from others, I have conducted myself towards the United States and their flag, not withstanding that the douceurs and presents, stipulated four years ago for my making peace with the United States have not all arrived, and that not the smallest part of those which were intended for me individually have been sent. I make no doubt on this subject, that your Consul will have forwarded the letter I addressed to you about two years past relative to it, and that you will thereby have seen, that I consented to wait the space of a year, in consequence of the representation which the same Consul made to me, that several of the articles composing the present, due to me, and which I constantly expect, could neither be had or manufactured in the United States, and that they were to be procured from foreign countries.
Wishing on my part to return you a reciprocity (whenever an occasion of urgency in your nation happens) in my country, and hoping to see that good harmony which happily subsists between us continued  and remain undisturbed, I pray Almighty God to preserve you, and I assure you, Mr. President, of all the extent of my esteem and my most distinguished consideration

(signature & seal of HamoudaPacha Bey of Tunis)

